NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 17 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANCE WILLIAMS,                                 No. 16-17105

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02542-GEB-KJN

 v.
                                                MEMORANDUM*
SHARP, Correctional Officer,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Lance Williams, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay the

filing fee after revoking his in forma pauperis (“IFP”) status because he had three

strikes under the Prison Litigation Reform Act. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915(g).

Andrews v. King, 398 F.3d 1113, 1118 n.6 (9th Cir. 2005). We affirm.

      The district court properly revoked Williams’ IFP status because at the time

Williams filed the complaint, he had filed three actions that qualified as “strikes,”

and he did not plausibly allege that he was “under imminent danger of serious

physical injury” at the time he lodged the complaint. See 28 U.S.C. § 1915(g);

Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015) (“[P]rior dismissal on a

statutorily enumerated ground counts as a strike even if the dismissal is the subject

of an appeal”); Belanus v. Clark, 796 F.3d 1021, 1030 (9th Cir. 2015) (dismissal

for failure to state a claim because claims were time barred properly counted as a

strike); Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007) (discussing the

imminent danger exception to § 1915(g)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    16-17105